UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-4408 RESOURCE AMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 72-0654145 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 546-5005 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer R Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No R The number of outstanding shares of the registrant’s common stock on August 2, 2010 was 19,013,909 shares. (Back to Index) (Back to Index) RESOURCE AMERICA, INC. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – June 30, 2010 (unaudited) and September 30, 2009 3 Consolidated Statements of Operations − Three Months and Nine Months Ended June 30, 2010 and 2009 (unaudited) 4 Consolidated Statement of Changes in Equity − Nine Months Ended June 30, 2010 (unaudited) 5 Consolidated Statements of Cash Flows − Nine Months Ended June 30, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements – June 30, 2010 (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 49 PART II OTHER INFORMATION Item 1A. Risk Factors 50 Item 6. Exhibits 51 SIGNATURES 52 (Back to Index) (Back to Index) PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE AMERICA, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, September 30, (unaudited) ASSETS Cash $ $ Restricted cash Receivables Receivables from managed entities and related parties, net Investments in commercial finance - held for investment, net Investments in commercial finance - held for sale, net Investments in real estate, net Investment securities available-for-sale, at fair value Investments in unconsolidated entities Property and equipment, net Deferred tax assets Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Accrued expenses and other liabilities $ $ Payables to managed entities and related parties Borrowings Deferred tax liabilities Total liabilities Commitments and contingencies Equity: Preferred stock, $1.00 par value, 1,000,000 shares authorized; none outstanding - - Common stock, $.01 par value, 49,000,000 shares authorized; 28,154,910 and 27,757,849 shares issued, respectively (including nonvested restricted stock of 762,310 and 552,461, respectively) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost; 9,131,350 and 9,213,665 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Noncontrolling interests ) Total equity Total liabilities andequity $ $ The accompanying notes are an integral part of these statements (Back to Index) 3 (Back to Index) RESOURCE AMERICA, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended June 30, June 30, REVENUES: Real estate $ Commercial finance Financial fund management COSTS AND EXPENSES: Real estate Commercial finance Financial fund management General and administrative Loss (gain) on sale of leases and loans ) ) Provision for credit losses Depreciation and amortization OPERATING (LOSS) INCOME ) ) ) OTHER (EXPENSE) INCOME: Total other-than-temporary impairment losses on investment securities ) − ) ) Portion recognized in other comprehensive loss − Net other-than-temporary impairment losses recognized in earnings ) − ) ) Loss on sale of loans and investment securities, net ) − ) ) Interest expense ) Other income, net ) Loss from continuingoperations before taxes ) Income tax benefit ) Loss from continuing operations ) Loss from discontinued operations, net of tax (1
